UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ZAVIER LAVAR WILLIAMS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:12-cr-00197-CMC-1)


Submitted:   July 18, 2013                 Decided:   August 7, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant.
John David Rowell, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zavier       Lavar    Williams       pled   guilty,       pursuant    to    a

written plea agreement, to conspiracy to possess with intent to

distribute      and     to     distribute         quantities      of    cocaine,    crack

cocaine, and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C)-(D),         846        (2006),    and     possessing         a    firearm     in

furtherance of a drug trafficking offense, in violation of 18

U.S.C. § 924(c)(1) (2006).              He was designated a career offender

and    sentenced      to    262    months’    imprisonment,        which     was   at    the

bottom of his advisory Guidelines range.                     On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), certifying that there are no nonfrivolous grounds for

appeal, but asking us to review Williams’ convictions and the

reasonableness        of     the   sentence.        In    his    pro    se   supplemental

filing, Williams asks that we review whether he is entitled to

relief based on the Supreme Court’s recent decision in Alleyne

v. United States, 133 S. Ct. 2151 (2013).                       For the reasons that

follow, we affirm.

              Because Williams did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.                United States v. Martinez, 277 F.3d

517,    525   (4th     Cir.    2002).        To    prevail      under   this    standard,

Williams must establish that an error occurred, that this error

was plain, and that it affected his substantial rights.                            United

                                             2
States v. Massenburg, 564 F.3d 337, 342–43 (4th Cir. 2009).                              Our

review of the record establishes that the district court fully

complied with the mandates of Rule 11, ensuring that Williams’

plea was knowing and voluntary and supported by an independent

basis in fact.      We therefore affirm Williams’ convictions.

            We     review        Williams’          sentence    for     reasonableness,

applying    an    abuse     of    discretion          standard.        Gall    v.    United

States,    552    U.S.     38,    46,    51    (2007).         This    review     requires

consideration        of      both       the         procedural        and     substantive

reasonableness of the sentence.                      Id. at 51.        We first assess

whether    the    district       court     properly         calculated      the   advisory

Guidelines range, considered the factors set forth in 18 U.S.C.

§   3553(a)      (2006),    analyzed          any    arguments     presented        by   the

parties, and sufficiently explained the selected sentence.                               Id.

at 49–51; see United States v. Lynn, 592 F.3d 572, 575–76 (4th

Cir. 2010).        If there is no procedural error, we review the

substantive      reasonableness          of    the     sentence,      “examin[ing]       the

totality   of     the     circumstances         to    see    whether    the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                               United

States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

If the sentence is within the defendant’s properly calculated

Guidelines       range,     we     apply       a     presumption       of     substantive

reasonableness.          United States v. Bynum, 604 F.3d 161, 168-69

                                               3
(4th Cir. 2010); see Rita v. United States, 551 U.S. 338, 347

(2007) (permitting appellate presumption of reasonableness for

within-Guidelines sentence).

             We have thoroughly reviewed the record and conclude

that   the    sentence    is      both   procedurally         and   substantively

reasonable.        We   discern    no    error     in   the    district    court’s

computation of Williams’ Guidelines range, including the career

offender designation, the opportunities it provided Williams and

his counsel to speak in mitigation, or its explanation of the

sentence imposed by reference to the relevant § 3553(a) factors.

In addition to noting its overall consideration of the relevant

sentencing factors, the district court opined that the 262-month

sentence     was   appropriate     given     the   seriousness      of    Williams’

crimes; Williams’ recidivism and demonstrated lack of respect

for the law; and the need to impose a just punishment that would

protect the public and deter future criminality.                     Finally, we

have found no basis in the record to overcome the presumption of

reasonableness accorded this within-Guidelines sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We note that Williams’ claim for relief under Alleyne fails,

given that the mandatory minimum five-year consecutive term of

imprisonment applicable to the § 924(c) charge was not increased

based on aggravating factors not charged in the indictment.                    Cf.

                                         4
Alleyne, 133 S. Ct. at 2155-56, 2160-63.                   We therefore affirm

the judgment of the district court.                 This court requires that

counsel inform Williams, in writing, of the right to petition

the Supreme Court of the United States for further review.                     If

Williams requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for   leave    to       withdraw   from      representation.

Counsel’s motion must state that a copy thereof was served on

Williams.    We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented     in    the   materials

before   this   court   and   argument      would    not   aid   the    decisional

process.

                                                                          AFFIRMED




                                        5